      Case 6:18-po-05050-KLD Document 16 Filed 08/04/21 Page 1 of 4



                  UNITED STATES DISTRICT COURT
                      DISTRICT OF MONTANA
                       MISSOULA DIVISION


UNITED STATES OF AMERICA,
                                     6:18-PO-05050-KLD
                Plaintiff,           Violation: FBGB002M, FBGB002K
                                     Location Code: M5
vs.
                                     6:18-PO-05051-KLD
TAWNNA SUE PARKER                    Violation: FBGB002N, FBGB002L
a/k/a TAWNNA SUE WHITE,              Location Code: M5

                Defendant.           6:18-PO-05052-KLD
                                     Violation: FBGB002O
                                     Location Code: M5

                                     6:18-PO-05053-KLD
                                     Violation: FBGB002Q, FBGB002P
                                     Location Code: M5

                                     6:19-PO-05028-KLD
                                     Violation: FAJD0057, FAJD0058,
                                     FAJD0059
                                     Location Code: M5

                                     6:21-PO-5016-KLD
                                     Violation: FBJF005O, FBJF005P,
                                     FBJF005Q
                                     Location Code: M5

                                                 JUDGMENT
        Case 6:18-po-05050-KLD Document 16 Filed 08/04/21 Page 2 of 4



      Defendant Tawnna Sue Parker a/k/a Tawnna Sue White failed to appear

before the Court for a bench trial on August 4, 2021. Defendant was found guilty

of the following charge(s): FBGB002M, FBGB002K, FBGB002N, FBGB002L,

FBGB002O, FBGB002Q, FBGB002P, FBJF005O, FBJF005P, FBJF005Q (1)

possession or leaving refuse, debris, or litter in an exposed unsanitary condition, in

violation of 36 C.F.R. § 261.11(b); (2) possessing or storing any food or refuse, as

specified by the order: bear food storage violation, in violation of 36 C.F.R. §

261.58(c)(c); (3) possessing or leaving any refuse, debris, or litter in an exposed or

unsanitary condition, in violation of 36 C.F.R. § 261.11(b); (4) possessing or

storing any food or refuse, as specified by the order: bear food storage violation, in

violation of 36 C.F.R. § 261.58(c)(c); (5) abandoning any personal property:

mattress covered in sheets left at campsite, in violation of 36 C.F.R. 261.10(e); (6)

possessing or leaving refuse, debris, or litter in an exposed or unsanitary condition,

in violation of 36 C.F.R. § 261.11(b); (7) possessing or storing any food or refuse

as specified in the order: bear food storage violation, in violation of 36 C.F.R. §

261.58(c)(c); (8) providing false information, in violation of 36 C.F.R. § 261.3(b);

and (9) driving off of a designated route, in violation of 36 C.F.R. § 261.13.

      The government’s motion to dismiss the following charge(s) was granted:

FAJD0057, FAJD0058, FAJD0059 (1) public health or safety; possession of

marijuana, in violation of 36 C.F.R. § 261.53(e); (2) threatening, resisting,
        Case 6:18-po-05050-KLD Document 16 Filed 08/04/21 Page 3 of 4



intimidating, or interfering with any forest officer engaged in or on account of the

performance of her/his official duties in the protection, improvement or

administration of the National Forest System, in violation of 36 C.F.R. § 261.3(a);

(3) violation of state law: displaying fictitious license plates (MCA 61-3-303(3)),

in violation of 36 C.F.R. § 261.54(d).

      The Court imposes the following sentence pursuant to the Sentencing

Reform Act of 1984:

      1. Defendant must pay the $10.00 special assessment and the $30.00

processing fee for each of the above violations for a total of $400.00. Defendant

must pay by check or credit card payable to “U.S. Courts – CVB” and mailed to

Central Violations Bureau, P.O. Box 780549, San Antonio, TX 78278.

Alternatively, Defendant may pay online at www.cvb.uscourts.gov. Payment shall

be made by September 30, 2021.

      Defendant is prohibited from entering any and all forest service lands

within the District of Montana for a period of 5 years to run concurrent.

      2. Pursuant to 18 U.S.C. §§ 3402 and 3742(g) and Federal Rule of Criminal

Procedure 58(g)(2)(B), Defendant has the right to appeal the judgment of

conviction and sentence imposed in this case to a United States District Court

Judge within fourteen (14) days after entry of judgment by filing with the Clerk of

District Court a statement specifying the judgment from which the appeal is taken,
        Case 6:18-po-05050-KLD Document 16 Filed 08/04/21 Page 4 of 4



serving a copy of the statement upon the United States Attorney (personally or by

mail), and filing a copy with U.S. Magistrate Judge Kathleen L. DeSoto. If

Defendant appeals, Defendant will be required to pay a $38 fee pursuant to 28

U.S.C. § 1914, Fee Schedule, subsection (10), at the time of filing the appeal.

Defendant also will be required to furnish the District Court Judge with a copy of

the record, which consists of the “original papers and exhibits in the case together

with any transcript, tape, or other recording of the proceedings and a certified copy

of the docket entries which shall be transmitted promptly by the clerk of court.”

Fed. R. Crim. P. 58(g)(2)(C).

             DATED this 4th day of August,
                                    ugust, 2021.



                                              Kathleen L.
                                                       L DeSoto
                                                          DeSSoto
                                              United States Magistrate Judge
